Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   October 15, 2020

The Court of Appeals hereby passes the following order:

A20A0830. ENGLISH et al. v. THE STATE.

      Upon consideration of the Appellants’ motions to withdraw their appeals in the
above styled case, it is ordered that these motions are hereby GRANTED. As every
Appellant has now withdrawn his or her appeal, jurisdiction is released back to the
trial court upon receipt of this order.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           10/15/2020
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.